Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on November 12, 2020.  Claims 1-20 are pending and examined.
Information Disclosure Statement
The IDSs submitted on 11/12/2020 and 3/04/2021 were considered and initialed copies are attached to this notice.   
Reasons for Allowance
Claims 1-20 are pending and are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record are Watson et al. (USPG 2019/0325,512 A1) and Goeringer et al. (USPG 2017/0134,161 A1) which teach using a blockchain to track financial transactions and background details of what blockchain is such as every transaction being stored in a blockchain being a block.  They do not teach simultaneously preparing the plurality of notifications, and in response to receiving the electronic signal adding a new block about an account now meeting an outstanding action item and distributing the modified blockchain.
Regarding claims 1, 9, and 17
Watson and Goeringer taken individually or in combination with other prior art of record fails to teach or render obvious simultaneously preparing the plurality of notifications, and in response to receiving the electronic signal adding a new block about an account now meeting an outstanding action item and distributing the modified blockchain.
Regarding all other claims:
	Since claims 2-6 and 8-16 are dependent upon claims 1, 9, or 17 respectively, these claims are also found allowable.
Regarding all allowed claims:
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696